Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 02/10/2022 have been entered. Claims 21-28 are pending. New claims 21-28 have been added. Claims 1-20 have been cancelled. 

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
In that remarks, the applicant argued in substance:
That: Hindawi in view of Whyte fails to teach or suggest “receiving a first purge message, wherein the first purge message comprises a rule that specifies that content comprising at least the first attribute in metadata is to be purged from the cache node”
In response to the applicant’s argument Hindawi in [0065] teaches the system management message has been delivered to all the computational machines in the orbit up to tail node, in [0133], contents in the local cache are evicted according to a respective predetermined eviction policy. Caching activities are monitored for each item (e.g., shard, manifest, file or the like) stored in the local cache.
Therefore, Hindawi clearly teaches that a system management message that includes data distribution command for managing the local cache of any particular machine on a linear communication orbit, the command contains data eviction policy specifies a specific data to be deleted from the local cache which corresponds to the purge message comprises a rule that specifies that content to be purged of the claim limitation and the specific data specified is evicted according to a respective predetermined eviction policy and the content to be evicted includes a manifest stored in the local cache.
That: Hindawi in view of Whyte fails to teach or suggest “after purging the first copy of the first data object from the cache node, receiving a request for content specifying the first data object; requesting a second copy of the first data object from a second node; receiving the second copy of the first data object; applying the rule to the second copy of the first data object to determine that the first data object comprises at least the first attribute in metadata; and responding to the request for content with an indication that the first data object will not be provided.”
In response to the applicant’s argument Hindawi in [0146] teaches after receiving the data request, the computational machine determines (1108) whether the computational machine stores the specific data in the local cache of the computational machine. When the computational machine determines that the specific data are not stored in its local cache and when the computational machine determines that the specific data are not stored in its local cache, it responds (1110) to the data request by passing (1112) the data request to a second machine. In response to the data request, when the second machine returns the specific data to the computational machine and in [0133], the predetermined eviction policy specifies a predetermined and fixed eviction time, and requires the specific data be deleted from the local cache after the predetermined eviction time passes.
Therefore, the computational machine determines that the specific data are not stored in its local cache passing the data request to a second machine. In response to the data request, when the second machine returns the specific data to the computational machine which corresponds to receiving the second copy of the first data object.

However, Hindawi does not explicitly disclose responding to the request for content with an indication that the first data object will not be provided.
However, Whyte teaches responding to the request for content with an indication that the first data object will not be provided (i.e. leaving asset requests that the edge cache might not be able to respond to in a sufficiently timely manner, [0053]).
Based on Hindawi in view of Whyte it would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Whyte to the system of Hindawi in order to increase data caching capability of Hindawi system.
Therefore, the combination Hindawi in view of Whyte clearly make the above limitations obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hindawi et al. (US 20150271285) hereinafter Hindawi in view of Whyte et al. (US 2012/0159558) hereinafter Whyte.
Regarding claim 21, Hindawi teaches a method of operating a cache-node in a content delivery-network (i.e. data caching and data distribution among the computational machines 102 located at different client nodes of an established linear communication orbit, [0048]), the method comprising: caching a first copy of a first data object in the cache node on behalf of at least one origin server (i.e. a plurality of machines, selected from the plurality of intervening machines and the additional machines, caching a copy of the specific data in a local cache of the machine in accordance with a determination that predefined local caching criteria are met, [0020]), wherein the first data object comprises at least a first attribute in metadata (i.e. the plurality of specific data comprise shards of the object specified in a manifest, [0014]); receiving a first purge message (i.e. the system management message has been delivered to all the computational machines in the orbit up to tail node, [0065]), wherein the first purge message comprises a rule that specifies that content comprising at least the first attribute in metadata is to be purged from the cache node (i.e. contents in the local cache are evicted according to a respective predetermined eviction policy. Caching activities are monitored for each item (e.g., shard, manifest, file or the like) stored in the local cache, [0133]); applying the rule to the first copy of the first data object to determine that the first data object comprises at least the first attribute in metadata (i.e. the predetermined eviction policy specifies a predetermined and fixed eviction time, and requires the specific data be deleted from the local cache after the predetermined eviction time passes, [0133]); purging the first copy of the first data object from the cache node (i.e. one or more items in the local cache is deleted in accordance with the monitored caching activities (e.g., one or more cached items deemed to be the most stale are deleted from the local cache, [0133]); after purging the first copy of the first data object from the cache node, receiving a request for content specifying the first data object (i.e. after receiving the data request, the computational machine determines (1108) whether the computational machine stores the specific data in the local cache of the computational machine. When the computational machine determines that the specific data are not stored in its local cache, [0146]); requesting a second copy of the first data object from a second node (i.e. When the computational machine determines that the specific data are not stored in its local cache, it responds (1110) to the data request by passing (1112) the data request to a second machine, [0146]); receiving the second copy of the first data object (i.e. in response to the data request, when the second machine returns the specific data to the computational machine, [0146]); applying the rule to the second copy of the first data object to determine that the first data object comprises at least the first attribute in metadata (i.e. the predetermined eviction policy specifies a predetermined and fixed eviction time, and requires the specific data be deleted from the local cache after the predetermined eviction time passes, [0133]).
However, Hindawi does not explicitly disclose responding to the request for content with an indication that the first data object will not be provided.
However, Whyte teaches responding to the request for content with an indication that the first data object will not be provided (i.e. leaving asset requests that the edge cache might not be able to respond to in a sufficiently timely manner, [0053]).
Based on Hindawi in view of Whyte it would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Whyte to the system of Hindawi in order to increase data caching capability of Hindawi system.

Regarding claim 22, Hindawi does not explicitly disclose the first attribute is a subject of the first data object.
However, Whyte teaches the first attribute is a subject of the first data object (i.e. title, series, author, or genre of the cached assets, [0062]). Therefore, the limitations of claim 22 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 21, applies here as well.

Regarding claim 23, Hindawi does not explicitly disclose the first attribute is a category of the first data object.
However, Whyte teaches the first attribute is a category of the first data object object (i.e. title, series, author, or genre of the cached assets, [0062]). Therefore, the limitations of claim 23 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 21, applies here as well.

Regarding claim 24, Hindawi does not explicitly disclose the first purge message is received from a user.
However, Whyte teaches the first purge message is received from a user (i.e. the determinations that an asset should be removed from the edge cache 120 are made by the dispatcher, [0046]). Therefore, the limitations of claim 24 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 21, applies here as well.

Regarding claims 25-28, the limitations of claims 25-28 are similar to the limitations of claims 21-24. Whyte further teaches a computing apparatus (i.e. An apparatus, claim 17) comprising: one or more computer readable storage media; a processing system operatively coupled with the one or more computer readable storage media (i.e. a processor for executing the computer-executable instructions, [0090]); program instructions stored on the one or more computer readable storage media (i.e. computer program product stored by one or more computer-readable storage media having computer-readable program code, or instructions, embodied in or on the storage media, [0090]). Therefore, the limitations of claims 25-28 are rejected in the analysis of claims 21-24 above, and the claims are rejected on that basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AW/
Ayele Woldemariam
Examiner 
Art unit 2447
10/25/2022
/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447